

116 HR 6441 IH: Protecting Civil Employment for Our National Guard Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6441IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide unpaid leave for certain National Guard service by Federal employees and employees of the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Protecting Civil Employment for Our National Guard Act.2.Unpaid leave for State active duty serviceSection 6323 of title 5, United States Code, is amended by adding at the end the following:(e)(1)An employee as defined by section 2105 or an individual employed by the government of the District of Columbia, permanent or temporary indefinite, who is a member of the National Guard, as described in section 101 of title 32, and on State active duty shall be granted leave without pay for each day of such duty. (2)Any such employee or individual may substitute any annual or sick leave accrued or accumulated by such employee or individual for any leave provided under paragraph (1).(3)In this section—(A)the term State means any of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and a territory of the United States; and(B)the term State active duty means—(i)duty performed by a member of the National Guard under orders issued by the chief executive of a State in accordance with the laws of that State; and(ii)does not include duty performed under title 10 or 32..